Citation Nr: 1803633	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-35 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.

Based on the evidence of record, the Veteran's initial claim for entitlement to service connection for a "nerve problem" has been expanded as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran withdrew his hearing request in written statements dated October and November 2015.  See 38 C.F.R. § 20.704(d) (2017).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an acquired psychiatric disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

First, the Board observes that the Veteran's service personnel records (SPRs) have not yet been requested or otherwise obtained.  The Veteran has reported a series of in-service events as related to his psychiatric disability.  See September 2014 lay statement.  As the Veteran's SPRs may serve to corroborate his testimony, all reasonable efforts must now be made to obtain them.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Further, the Board notes that the Veteran has not undergone VA examination to assess the nature and etiology of the claimed psychiatric disability.  However, the claims file contains private treatment records which indicate the Veteran's ongoing use of medication to assist with managing his anxiety.  See generally private treatment records.  The Veteran has provided competent testimony that said anxiety is etiologically related to a number of in-service events, and has persisted since that time.  See September 2014 lay statement; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board finds that a VA examination is now warranted such that the etiology of the Veteran's claimed psychiatric disability may be assessed.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's service personnel records.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then indicate the following: 

a. Identify any psychiatric disabilities that manifested during the pendency of this claim.

b. For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.

The examiner is specifically asked to account for the private treatment records from Dr. J. E., including the Veteran's current prescription for anxiety medication.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the claim on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




